Citation Nr: 1111553	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, or depression.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal is under the jurisdiction of the RO in Atlanta, Georgia.

The Veteran's psychiatric disorder on appeal requires clarification on remand.  Originally, the Veteran filed an application to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The medical records found in the claims file indicate that the Veteran is being treated for PTSD symptoms, but has only been diagnosed with an anxiety disorder.  Correspondence from the Vet Center indicates that the Veteran has shown an increase in his depressed mood.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has broadened the scope of the Veteran's claim reopened herein to encompass any and all psychiatric disorders reasonably raised by the record.  Thus, the Veteran's mental disorder claim has been recharacterized to include additional psychiatric disorders, as set forth above.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied entitlement to service connection for PTSD, for bilateral hearing loss, and for tinnitus; although properly notified of the denial, the Veteran failed to appeal.

2.  Evidence received since the November 2002 decision relates to an unestablished fact necessary to substantiate the claims for service connection for PTSD, for bilateral hearing loss, and for tinnitus, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating each of these claims.

3.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is likely related to service.

4.  Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision which denied the Veteran's claims of entitlement to service connection for PTSD, for bilateral hearing loss, and for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the November 2002 RO decision, new and material evidence sufficient to reopen the claims for service connection for PTSD, for bilateral hearing loss, and for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.304(f), 20.1103 (2010).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determinations reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claims for service connection for PTSD, for bilateral hearing loss, and for tinnitus at present, and for granting his service connection claims for bilateral hearing loss and for tinnitus, without detriment to the due process rights of the Veteran.



New and Material Evidence - Laws and Regulations

The Veteran seeks to reopen previously denied claims for service connection for PTSD, bilateral hearing loss, and tinnitus.  The RO previously considered and denied these claims for service connection.  It appears that the RO has reopened all three issues in the November 2007 rating decision now under appeal and then again denied service connection on the merits.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board de novo regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such attempts to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue for all three claims.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).


When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

PTSD

A review of the record indicates that the Veteran was previously denied service connection for PTSD in a November 2002 rating decision.  The Veteran did not file an appeal and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the November 2002 rating decision included service treatment records, which showed no evidence of treatment for any psychiatric complaints.  The Veteran's July 1968 discharge examination revealed no psychiatric abnormalities.  On his contemporary report of medical history the Veteran checked the "no" box when asked whether he ever had or now had depression or excessive worry or nervous trouble of any sort.  

A DD Form 215 showed that the Veteran had received the Vietnam Service Medal with Four Bronze Service Stars, the Bronze Star Medal, the Army Commendation Medal with V Device, the Republic of Vietnam Campaign Ribbon with Device, the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge, and the Republic of Vietnam Civil Action Honor Medal.  


The November 2002 rating decision denied the claim for service connection for PTSD.  The RO found that the evidence did not show complaint, treatment or diagnosis of PTSD while in service or a current diagnosis of PTSD.

The following materials were subsequently associated with the claims file after the November 2002 rating decision: VA treatment records dated in November 2006 (which showed an Axis I diagnosis of anxiety disorder and provisional PTSD by a VA psychologist) and from January 2007 to June 2007 (which showed an assessment of chronic PTSD by a VA psychiatrist, medication management, and references to the Veteran receiving psychotherapy with a Vet Center social worker).  

Also submitted after the November 2002 rating decision were duplicate copies of some service treatment records as well as service personnel records, which reflected that the Veteran was a communications specialist and radio mechanic during active service and that he served in the Republic of Vietnam between December 1967 and July 1968 with Alpha Company of the 2nd Battalion of the 501st Infantry.  A corrected DD Form 214 showed that the Veteran had received the Combat Infantryman's Badge (CIB).  

Also submitted after the November 2002 rating decision were lists and biographical details of fallen comrades from the Veteran's Vietnam service; the reprint of a January 1968 news article about Alpha Company combat that month in Vietnam; and his July 2007 PTSD questionnaire, which contained details about an ambush of a platoon in April 1968 and his company's subsequent retrieval of the bodies, weapons and gear.  

Also submitted was a September 2007 VA mental examination.  According to the examiner the Veteran did not manifest any clinically significant distress impairment and did not meet the criteria for a PTSD diagnosis under the requirements of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

Also submitted was correspondence from a licensed social worker, S.B., at the Savannah Vet Center dated in September 2007, which indicated that the Veteran had been attending regular group PTSD counseling sessions since December 2006 through outreach services in Brunswick, Georgia.  S.B. also stated that the Veteran had earned the CIB and Bronze Star, listed his current PTSD symptoms, and concluded that the Veteran appeared to be having significant and persistent problems coping with PTSD symptoms which indicated pronounced distress and impairment in social, occupational, and interpersonal areas of functioning.

Also submitted after the November 2002 rating decision were copies of written submissions from the Veteran, his spouse, brother, sister, former company commander and his service representative.

The evidence submitted subsequent to the November 2002 rating decision is new, in that it was not previously of record, and is also material.  As noted above, the claim was initially denied as the RO found the evidence did not show complaint, treatment or diagnosis of PTSD while in service or a current diagnosis of PTSD.  Subsequent to the November 2002 rating decision, the Veteran furnished evidence of a medical diagnosis or assessment of PTSD and evidence of his CIB decoration, which is proof of combat experience and serves to verify the Veteran's claimed combat stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 38 C.F.R. § 3.304(f)(2).  Accordingly,  the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened. 

As such, the Veteran's claim for service connection for PTSD is reopened; however, as discussed in the Remand below, the Board finds that additional evidentiary development is necessary on the expanded issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, or depression.

Bilateral Hearing Loss

A review of the record indicates that the Veteran was previously denied service connection for bilateral hearing loss in a November 2002 rating decision.  The Veteran did not file an appeal and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the November 2002 rating decision included service treatment records, post-service hearing test results from his private employer, and a statement signed by the Veteran and submitted in August 2002 about acoustic trauma while serving in Vietnam.  

The November 2002 rating decision denied the claim for service connection for bilateral hearing loss because hearing loss was not shown until after service and because there was no evidence in the record that related hearing loss to service.

The following materials were subsequently associated with the claims file after the November 2002 rating decision: VA treatment records dated in November 2006 and from January 2007 to June 2007 which showed no treatment for hearing loss.

Also submitted after the November 2002 rating decision was a private audiogram from Hearing Care Resources dated in November 2006.  The results of the private audiogram were in graphical form and were not numerically interpreted.  However, it is clear from the chart in this document that the Veteran had bilateral hearing loss disability as measured by VA with readings of at least 40 decibels and higher at the 2000, 3000 and 4000 Hz levels in the left ear and readings of at least 40 decibels and higher at the 3000 and 4000 Hz levels in the right ear.  See 38 C.F.R. § 3.385.  A handwritten note on the audiogram report, apparently written by the private audiologist M.R.T., states that bilateral hearing loss can be caused by loud noises such as those he was exposed to while in the military.  

Also submitted was a September 2007 VA audiological examination.  The VA examiner did not diagnose hearing loss because he found the pure-tone results were unreliable and opined that the Veteran did not put forth a good faith effort to cooperate in the examination.  The VA examiner also opined that the test results were strongly suggestive of non-organic hearing loss.  The VA examiner also found that hearing loss pre-existed service, that there was no evidence of onset or aggravation of hearing loss during service, and that there were other possible etiologies for the aggravation of his hearing loss, such as aging or civilian noise exposure without wearing hearing protection.

The evidence submitted subsequent to the November 2002 rating decision is new, in that it was not previously of record, and is also material.  As noted above, the claim was initially denied as the RO found that the Veteran's hearing loss was not shown until after service and because there was no evidence in the record that related hearing loss to service.  Subsequent to the November 2002 rating decision, the Veteran furnished the opinion of a private audiologist who noted that bilateral hearing loss can be caused by loud noises such as those the Veteran was exposed to while in the military.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened. 

As such, the Veteran's claim for service connection for bilateral hearing loss is reopened and adjudicated below.

Tinnitus

A review of the record indicates that the Veteran was previously denied service connection for tinnitus in a November 2002 rating decision.  The Veteran did not file an appeal and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the November 2002 rating decision included service treatment records, post-service hearing test results from his private employer, and two statements signed by the Veteran and submitted in August 2002.  

The November 2002 rating decision denied the claim for service connection for tinnitus.  The RO found that the evidence did not show that the Veteran's tinnitus was related to his period of military service.

The following materials were subsequently associated with the claims file after the November 2002 rating decision: VA treatment records dated in November 2006 and from January 2007 to June 2007 which showed no treatment for tinnitus.

Also submitted after the November 2002 rating decision was a private audiogram from Hearing Care Resources dated in November 2006 which did not address the Veteran's tinnitus complaint.  However, a handwritten note on the audiogram report, apparently written by the private audiologist M.R.T., stated that bilateral hearing loss can be caused by loud noises such as those he was exposed to while in the military.  

Also submitted was a September 2007 VA audiological examination.  The VA examiner noted that the Veteran reported constant bilateral tinnitus with onset in service.  The VA examiner declined to provide a nexus opinion for such a diagnosis, however, because he thought to do so would be mere speculation.

The evidence submitted subsequent to the November 2002 rating decision is new, in that it was not previously of record, and is also material.  As noted above, the claim was initially denied as the RO found that the evidence did not show that the Veteran's tinnitus was related to his period of military service.  Subsequent to the November 2002 rating decision, the Veteran furnished additional evidence of hearing loss, which included the opinion of a private audiologist to the effect that bilateral hearing loss can be caused by loud noises such as those the Veteran was exposed to while in the military.  As the Veteran claims that his tinnitus originated with his exposure to the loud noise of an 8-inch gun firing near his position in Vietnam in 1968, the Board finds that he has produced new and material evidence relevant to his tinnitus claim as well as to his hearing loss claim.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened. 

As such, the Veteran's claim for service connection for tinnitus is reopened and adjudicated below.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).



In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  

Otherwise, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  In his written submissions, the Veteran attributes his hearing loss and tinnitus to his exposure to unprotected acoustic noise trauma while serving in combat in the Republic of Vietnam.

As noted above, service personnel records showed that the Veteran was a communications specialist and radio mechanic during service and served in Vietnam from December 1967 to July 1968 with Alpha Company of the 2nd Battalion of the 501st Infantry.  

Service treatment records showed audiogram findings, in pure tone thresholds, in decibels, as follows for his August 1965 enlistment examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-10(0)
-5(5)
10(15)
LEFT
 -10(5)
-10(0)
-10(0)
0(10)
25(30)


(The figures in parentheses are based on International Standards Organization [ISO] Standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association [ASA] Standards in service medical records.)

Audiogram findings, in pure tone thresholds, in decibels, were as follows during a February 1966 periodic examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
15(25)
10(20)
N/A
10(15)
LEFT
      5(20)
5(15)
5(15)
N/A
30(35)

During his July 1968 discharge examination no hearing or ear abnormalities were noted, but there is no indication that a hearing test was administered.  The examiner filled in zeroes for all available frequencies and did not report any result for the whisper voice test.  Service treatment records also did not show any complaints for or treatment of tinnitus

Post-service, the Veteran's employer administered a series of hearing tests.  Assuming the audiogram findings were measured in pure tone thresholds, these show left ear hearing loss in a September 1973 audiogram and bilateral hearing loss in a January 1978 audiogram.  Subsequent audiograms from 1982 to 2001 also apparently show bilateral hearing loss pursuant to the regulations found at 38 C.F.R. § 3.385.  On an undated medical record that may have been completed in the late 1970s or early 1980s, it was recorded that the Veteran was exposed to gunfire and loud noises while serving in Vietnam, that he had dizziness when he stood up too quickly, and that he had a constant ringing noise in his ears.  An otologic history dated in March 2001 indicated that the Veteran had tinnitus.  

The Veteran submitted a signed statement in August 2002 about acoustic trauma while serving in Vietnam.  He stated that in July 1968 his unit was pulling perimeter guard duty for the 327th Infantry in a Vietnamese valley and that a track-mounted 8-inch gun fired directly over the position that he was guarding, which was about 50 or 60 feet from the gun.  He said that the first blast picked him off the ground, the second felt like it burst his ear drums, and the third felt like his head was splitting open.  He said that his ears started ringing and that he saw a medic the next morning for headaches and ringing in his ears.  He said that the medic told him that the ringing in his ears would eventually go away, but it never did.  He also said that he never had the ringing in his ears checked during the 1960s because he thought people in the VA hospital had more serious injuries, such as missing arms or legs, and he was ashamed to visit for ringing in his ears.  

On a separate document dated and signed in August 2002 the Veteran reported that a Dr. M.S. of Brunswick, Georgia, had checked him for tinnitus in 1970, but that after he died the doctor's records had been destroyed.  The Veteran claimed that Dr. M.S. told him there was nothing that could be done about his tinnitus.

Post-service, his employer's post-service private audiograms showed left ear hearing loss by September 1973, 4 years after discharge, and bilateral hearing loss in January 1978, or 10 years after discharge.  On an undated medical record that may have been completed in the late 1970s or early 1980s, it was recorded that the Veteran was exposed to gunfire and loud noises while serving in Vietnam, that he had dizziness when he stood up too quickly, and that he had a constant ringing noise in his ears.  An otologic history dated in March 2001 indicated that the Veteran had tinnitus.  

The results of a private audiogram from Hearing Care Resources dated in November 2006 are in graphical form and were not numerically interpreted.  Further, it is not clear if the private audiologist obtained speech recognition scores with use of the Maryland CNC Word List.  

According to a very recent decision of the U.S. Court of Appeals for Veterans Claims VA has a duty, in certain circumstances, to clarify private medical evidence or explain why such clarification is not needed.  See Savage v. Shinseki, No. 09-4406 (Ct. Vet. App. Jan. 4, 2011).  However, it is clear from this graphical audiogram that the Veteran had a bilateral hearing loss disability as measured by VA with readings of at least 40 decibels and higher at the 2000, 3000 and 4000 Hz levels in the left ear and readings of at least 40 decibels and higher at the 3000 and 4000 Hz levels in the right ear.  See 38 C.F.R. § 3.385.  A handwritten note on the audiogram report, apparently written by the private audiologist M.R.T., states that bilateral hearing loss can be caused by loud noises such as those the Veteran was exposed to while in the military.  

The September 2007 VA examiner found that the Veteran's hearing loss preexisted service because moderate hearing loss was found for the 6000 Hz frequency in the left ear in the Veteran's 1965 enlistment examination.  Without granting any credence to the combat veteran's account of acoustic trauma in July 1968, the VA examiner also found that there was no evidence of onset or aggravation of hearing loss at discharge.  He declined to opine on the etiology of the Veteran's hearing loss because he said that he could not do so without resort to mere speculation.  The VA examiner also found that the Veteran did not put forth a good faith effort to cooperate in the examination.  However, at the same time the examiner found that test results nevertheless strongly suggested a non-organic hearing loss component.

The VA examiner also noted that the Veteran reported constant bilateral tinnitus with onset in service.  The examiner declined, though, to provide a nexus opinion for the tinnitus claim too because he thought to do so would be mere speculation.

The Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral hearing loss and tinnitus disorders are due to service and, thus, service connection is warranted for each claim.  Initially, the Board notes that the Veteran has either been diagnosed with sensorineural hearing loss in both ears and constant tinnitus or it is clear from the record evidence that he has both a current bilateral hearing loss disability and a current tinnitus disability.  In addition, as noted above, the Veteran served in combat in Vietnam and the Board finds that his testimony about acoustic trauma in Vietnam is credible because he is a combat veteran and because his description of the events surrounding his acoustic trauma are consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).


After reviewing the medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus disorders are the result of noise exposure during service.  While the September 2007 VA examiner essentially suggested that the etiology of the Veteran's hearing loss and tinnitus probably was more likely non-service in origin, the November 2006 opinion of the Veteran's private audiologist suggested that the Veteran's hearing loss and tinnitus were more than likely due to unprotected noise exposure while in military service.

The Board finds that it cannot rely on the September 2007 VA audiological examination because it is plainly not adequate to adjudicate the Veteran's claims.  For example, the VA examiner found that hearing loss preexisted service when the audiograms during service clearly do not show any preexisting or current hearing loss for either ear in the appropriate frequencies determined by VA law and regulations.  See 38 C.F.R. § 3.385.  In addition, the VA examiner clearly and improperly did not give any weight or credibility to this combat veteran's account of acoustic trauma in Vietnam in 1968.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury during service).  Thus, the conclusion of the VA examiner that an etiology opinion was not possible for either claim without speculation is not supported by the evidence of record.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (finding that before VA can rely on a conclusion that a diagnosis or etiology opinion is not possible without speculation such conclusion must be well supported by the facts and data); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion with only data and conclusions without supporting analysis is accorded no weight).

Moreover, while the VA examination report noted review of some of the Veteran's private audiological records, the examiner did not discuss the hearing test results of the 1970s and 1980s from the Veteran's employer which showed both bilateral hearing loss and tinnitus within a few years of his discharge from service.  The VA examiner also failed to account for the favorable opinion from the November 2006 private audiologist.  These are significant deficiencies in the adequacy of the VA examination report that leads the Board to find equipoise in the case and afford the Veteran the benefit of the doubt.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss and tinnitus are related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of these claims.  However, the Board finds that under the circumstances of this case, upon granting this much decorated Veteran the benefit of the doubt, the November 2006 opinion of the private audiologist is sufficient to provide proof of a nexus, or relationship, between the Veteran's current bilateral hearing loss and tinnitus and his period of active service.  Therefore, the Veteran has a medical opinion linking hearing loss to service and linking tinnitus to service.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's hearing loss disability as well as for his tinnitus disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for each claim, the claims for service connection for bilateral hearing loss and for tinnitus are granted.




								[Continued on Next Page]

ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.  To this extent and this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  To this extent and this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for tinnitus is reopened.  To this extent and this extent only, the appeal is granted.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required for the psychiatric claim that has been reopened with the introduction of new and material evidence.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran contends that he has PTSD due to service.  Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In this case, while service treatment records do not show any treatment for any psychiatric abnormality during service, service personnel records show that the Veteran served as a radio operator during service.  The Veteran and his former company commander contend his duties and his unit put him in combat, including the battle of Hue during the Tet Offensive in 1968.  The Veteran's corrected DD Form 214 shows receipt of the CIB while serving in the Republic of Vietnam from December 1967 to July 1968.  Therefore, his participation in combat is conceded as is verification of an in-service stressor.  See 38 U.S.C.A. § 1154(b).

A VA outpatient treatment record dated in November 2006 shows an Axis I diagnosis of anxiety disorder and provisional PTSD by a VA psychologist.  Outpatient VA medical records from January 2007 to June 2007 show an assessment of chronic PTSD by a VA psychiatrist, medication management, and references to the Veteran receiving psychotherapy with a Vet Center social worker.  

Written submissions from the Veteran, his spouse, brother, sister, former company commander and his service representative explain the Veteran's symptomatology since his return from Vietnam.

September 2007 correspondence from a licensed social worker, S.B., at the Savannah Vet Center indicated that the Veteran had been attending regular group PTSD counseling sessions since December 2006 through outreach services in Brunswick, Georgia.  S.B. also stated that the Veteran, since returning home from Vietnam, had had consistent difficulty with persistent intrusive thoughts regarding combat experiences, insomnia, nightmares, irritability, social anxiety, hypervigilance, and exaggerated startle response.  More recently, he showed guilt feelings and an increase in depressed mood.  The Vet Center social worker concluded that the Veteran appeared to be having significant and persistent problems coping with PTSD symptoms which indicated pronounced distress and impairment in social, occupational, and interpersonal areas of functioning.

As noted above, the September 2007 VA examiner declined to diagnose PTSD because she found that the Veteran did not meet the criteria for a PTSD diagnosis pursuant to the DSM-IV.  However, it appears the VA examiner reviewed the claims file before it was supplemented by the letter from the Savannah Vet Center.  Furthermore, the RO failed to seek, and the VA examiner did not see, any of the Vet Center's medical treatment records of PTSD counseling sessions.  The VA examiner also failed to account for an Axis I diagnosis of anxiety disorder made by a VA psychologist in November 2006 or to provide for any acquired psychiatric disorder other than PTSD and alcohol dependence in remission.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Therefore, on remand the Veteran shall be scheduled for another VA mental examination so that a medical opinion can be obtained regarding whether the Veteran has any acquired psychiatric disorder, to include PTSD, anxiety, or depression and, if so, whether such is related to his period of military service.  

The RO/AMC also shall obtain and associate with the claims file all outstanding VA and Vet Center medical records related to the Veteran's claimed psychiatric disorders.  The Board notes that the Vet Center social worker reported in his correspondence that the Veteran had regularly attended group counseling sessions since December 19, 2006 through outreach services in Brunswick, Georgia.  The Board also notes that some of the VA medical records from the Dublin VA Medical Center (VAMC) which appear in the claims file contain page numbers such as 18, or 27 to 29, and suggest there may be additional VA treatment records pertinent to the Veteran's appeal.  Therefore, any additional records from the Savannah Vet Center, including its Brunswick services, and from the Dublin VAMC, should be obtained before a VA examination is scheduled.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who currently treat him for any psychiatric disorder, including PTSD.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Savannah, Georgia, Vet Center, and its Brunswick services, since December 2006; and from the Dublin, Georgia VAMC, for the period from June 2007 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of the claimed PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed stressor, to wit, participation in combat in Vietnam, including during the Tet Offensive, is adequate to support a diagnosis of PTSD, and are his current symptoms related to the claimed stressor?  If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disorder other than PTSD, such as anxiety or depression, that was incurred during his active service or is otherwise etiologically related thereto.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, any Vet Center records associated with the claims file, and the Veteran's lay assertions.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, the RO/AMC will readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


